


 EXHIBIT 10.40(o)
CONFIDENTIAL TREATMENT
REQUESTED PURSUANT TO RULE 24b-2
Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934.  The omitted materials have been filed separately with the Securities and
Exchange Commission.
 
 
AMENDMENT No. 15 TO LETTER AGREEMENT DCT-015/2004


This Amendment No.15 to Letter Agreement DCT-015/2004, dated as of September
5th, 2008 (“Amendment No. 15”) relates to the Letter Agreement DCT-015/2004 (the
“Letter Agreement”) between Embraer - Empresa Brasileira de Aeronáutica S.A.
(“Embraer”) and Republic Airline Inc. (“Buyer”) dated March 19, 2004 and which
concerns the Purchase Agreement DCT-014/2004 (the “Purchase Agreement”), as
amended from time to time (collectively referred to herein as
“Agreement”).  This Amendment No. 15 is between Embraer and Buyer, collectively
referred to herein as the “Parties”.


This Amendment No. 15 sets forth additional agreements between Embraer and Buyer
related to the confirmation that the last 4 firm order EMBRAER 175 Delta
Aircraft shall be [*].
 
Except as otherwise provided for herein all terms of the Letter Agreement shall
remain in full force and effect. All capitalized terms used in this Amendment
No. 15 that are not defined herein shall have the meaning given in the Letter
Agreement. In the event of any conflict between this Amendment No. 15 and the
Letter Agreement the terms, conditions and provisions of this Amendment No. 15
shall control.


 
NOW, THEREFORE, for good and valuable consideration which is hereby acknowledged
Embraer and Buyer hereby agree as follows:


1. Article 6 (Certain EMBRAER 175 [*]) of Amendment No. 13 to Letter Agreement
shall be entirely canceled and is of no force and effect as if such Article 6
had never been included in the Amendment No. 13 to Letter Agreement.
 


IN WITNESS WHEREOF, EMBRAER and BUYER, by their duly authorized officers, have
entered into and executed this Amendment No. 15 to Purchase Agreement to be
effective as of the date first written above.
 
 
EMBRAER – Empresa Brasileira de Aeronáutica S.A.
   
Republic Airline Inc.
           
/s/ Antonio Luiz Pizarro Manso
   
/s/ Bryan Bedford
 
Name: Antonio Luiz Pizarro Manso
   
Name:  
 
Title: Executive Vice-President Finance & CFO 
   
Title:
 


         
/s/ José Luís D. Molina
   
Date: September 5, 2008
 
Name: José Luís D. Molina
   
Place: Indianapolis, Indiana
 
Title: Vice President Contracts Airline Market 
   
 
            Date: September 8th, 2008         Place: São José Dos Campos, SP,
Brazil                   Witness: /s/ Carlos Martins Dutra      Witness: /s/
Lars-Erik Arnell   Name: Carlos Martins Dutra     Name: Lars-Erik Arnell  

 
 
 
*Confidential

 
 
 

--------------------------------------------------------------------------------

 
